UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6790



DARRYL LEWIS HARRIS,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (CR-95-171, CA-99-01506-2)


Submitted:   July 24, 2003                 Decided:   October 7, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darryl Lewis Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darryl   Lewis   Harris   appeals   the   district   court’s   order

dismissing his motion to modify his sentence. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Harris v. United States,

Nos. CR-95-171; CA-99-01506-2 (E.D.N.C. May 1, 2003).           We deny

Harris’s motion for production of documents and his request to stay

his appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                               AFFIRMED




                                   2